r
!
                                                                                                                                                                      ~.iii¥




                                                             -
                                                             ;-;,s-
                                         Cause No. -----------------------
                                                      [  "

                                                                                                                                                                   FILEU        1
    THE STArE OF TEXAS                                            §                     IN T!IR -----------------------
                                                                  §                     DISTRICT COl.JRT ---"7"-p";"!"PL'--'-'~Aclle._.2"''fl••_ _..Ar~                 9: S6
                                                                  §                     DAU,AS COUNTY, TEXAS     FILED IN
                                                                                                                                    5th COURT OF APPEALS
                                                                                                                                        DALLAS, TEXAS
                                                                                                                                   01/31/2018 10:09:28 AM
                                                                                                                                          LISA MATZ
                                                                                                                                            Clerk
         !, judge of the trial court, certify this criminal case:
    ~'--- 1s not a plea-bargain case, and the defendant has the right of appeal,  [or]
    D    1s a plea~ bargain case, but matters 'vvere raised by written motion filed and r.Jled on before trial,
         and not vvithdra\\'n or waived, and the defendant has the right of appeal, [or]
    D    is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has
         the right of appeal, [or]
    0    is a plea-bargain case, and the defendant has                ~~0   right of appeal, [or]
    D    the defendant has waived the nght of appeal, [or]
    D    other (please specify):

                                  ~

                i\           /      /i)\
         /l..----'1 ~.\ ~
        ~A~
    Jud~_-e                      ( \ v)          1
                                                 1                          Date Signed
                                 \.) / v
               I have received a copy of U~is certification. I have also been infou11ed of n1y rights concerning any appeal of this
    criminal case. including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas Rules
    of Appellate Procedure. I have been admo:nished that my attorney must mail a copy of t.he court of appe!!ls' judgment a.nd
    opiP.ion to my last YJlo\vn address and t.l:lat I have only 30 days in wl>.ich to file a pro se petition for discretionar;' review in the
    Court of Criminal Appeals. Tex. R. App. P. 68.2. I acknowledge tt1.at~ if I wish to appeal this case fuld if I am entitled to do so,
    it is my duty to inform my appellate attorney. by written communication, of any change in the address at which I am currently
    living or any change in my cu~ent prison unit. I understand t.h.at~ because of appellate deadlines, if l fail to timely inform my
    appellate attorney o}a..'1y ch;f~rny address, I may lose the opportunity to file a pro se petition for a discretionar"; revie\V.

                     f(p/)
                     ,             ,,   ....... ,u       ,
                                                                       , ~11/l'A_,
                                                                       -- '       '//
                                                                            Y • ...-\Ch)' 0
                                                                                           ,.    Jrl•·      ·-
                                                                                                            fl
                                                                                                          ''-"'
                                                                                                                                   /)
                                                                                                                               II /1 A
                                                                                                                                   .6/'W~
                                                                                                                                                ·.1 ,;
                                                                                                                                               1/ ~
                                                                                                                                               Fd..P-c7
                                                                               c                                                                             r.
    Defenyiant ~ noyfi~~e,hte!}"by counsel)
                                                                            T"\   ...l • -, ~        1-                                .. .,             .
                                                                            uetelluaflt S '-.-OtillSet                                 t1t-1! f.i'Uff;       /(L
    ..... I   JJ.        /        IV I /             /   .                                                  ~    '""')   .......   .      -
    lVlalllllg..A~~s: ~~_./"                                                State BarNo.: o 5 7f..£1 75~(}..:)
                                                                            l\1ailing i\ddress: 13 3 ;if .. f{.{{.;·ff·r'i.;·.~t- if~f.tl
    Telephone #:
    Fax# (if any):                                                          Telephone#:      VJ?L 3Ss·o  d-J~ . .
                                                                            Fax#(ifany): ulfi . . (jJ.J. 3J-~7
                                                                                                             '
    * A defendant in a criminal case has tt1.e right of appeal under these rules. The u.i.al court shall enter a certification of the
    defendant's right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain
    case- --- Lhat is, a case in which a defendant's plea was guilty or nolo contendere and the. punishment did not exceed the
    punishment recommended by the prosecutor a..'1d agreed to by the defendU-t"lt ---- a defendant may appeal orJy: (A) those
    matters U1.at were raised by written motion filed a.1d ruled on before trial, or (B) after getting the trial court's pennission to
    appeal." inXAS RULE OF APPELLATE PROCEDlJRE 25.2(a)(2).